  8:19-cv-00481-LSC-MDN Doc # 161 Filed: 09/02/20 Page 1 of 2 - Page ID # 913




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

TERESA SPAGNA,

                        Plaintiff,                                       8:19CV481

        vs.
                                                                          ORDER
DANIEL W. TIFT, JONAH M. BUSS, CODY
M. CASPER, ALAN J. ANDERSON, and
DAVID MELER, individually and as agents of
Phi Kappa Psi Fraternity, Inc. and the Nebraska
Beta Chapter of Phi Kappa Psi Fraternity; and
NEBRASKA BETA CHAPTER OF PHI
KAPPA PSI FRATERNITY, an unincorporated
association;
                        Defendants.


       Plaintiff filed an Amended Complaint on April 3, 2020, adding Nebraska Beta Chapter of
Phi Kappa Psi Fraternity, an unincorporated association, (the “Chapter”) as a defendant. (Filing
No. 92). On August 13, 2020, the Court entered a show cause Order (Filing No. 151), directing
Plaintiff to show cause why this case should not be dismissed as to the Chapter pursuant to Federal
Rule of Civil Procedure 4(m) or for want of prosecution. (Filing No. 151).
       Plaintiff timely filed a response to the show cause order on August 26, 2020. (Filing No.
160). Plaintiff asserts the now dismissed defendant, Collin Gill, was the last known president of
the Chapter, and the other individually named defendants were the last known officers of the
Chapter. Because those defendants were individually served with summons and a copy of the
Complaint and/or Amended Complaint, Plaintiff maintains the Chapter has already been served
pursuant to Fed. R. Civ P. 4(h). Plaintiff asks that, in the alternative, the Court authorize service
upon the Chapter by publication. See Filing No. 160.
       Under Rule 4(h), an “unincorporated association that is subject to suit under a common
name” may be served in the manner prescribed by Rule 4(e)(1) for serving an individual, or by
delivering a copy of the summons and of the complaint to an officer of the unincorporated
association. See Fed. R. Civ. P. 4(h). Although Plaintiff is correct that an unincorporated
association may be served by serving an officer of the unincorporated association, Plaintiff has not
demonstrated that the Chapter has been properly served. Specifically, Rule 4(a)(1)(B) requires a
summons to “be directed to the defendant,” and a summons or copy of a summons addressed to
  8:19-cv-00481-LSC-MDN Doc # 161 Filed: 09/02/20 Page 2 of 2 - Page ID # 914




multiple defendants “must be issued for each defendant to be served.” Fed. R. Civ. P. 4(b). There
is no evidence before the Court that Plaintiff requested, or that the clerk of court issued, a summons
directed to the Chapter specifically. “Unless service is waived, proof of service must be made to
the court.” Fed. R. Civ. P. 4(l)(1). “‘If a defendant is improperly served, a federal court lacks
jurisdiction over the defendant.’” Bell v. Pulmosan Safety Equip. Corp., 906 F.3d 711, 714 (8th
Cir. 2018) (quoting Printed Media Servs., Inc. v. Solna Web, Inc., 11 F.3d 838, 843 (8th Cir. 1993)).
Based on the record before the Court, it does not appear the Chapter has been properly served.
However, under the circumstances, the Court will grant Plaintiff an extension of time to properly
serve the Chapter. Accordingly,


       IT IS ORDERED that Plaintiff shall have an extension of time to October 2, 2020, to
serve defendant Nebraska Beta Chapter of Phi Kappa Psi Fraternity, an unincorporated association.


       Dated this 2nd day of September, 2020.
                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
